Citation Nr: 1522740	
Decision Date: 05/29/15    Archive Date: 06/11/15

DOCKET NO.  13-22 003A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a head injury with memory loss.

2.  Entitlement to an initial disability rating in excess of 30 percent for hypertensive heart disease.


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to September 2001.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  That decision, in relevant part, denied service connection for a head injury with memory loss and granted service connection for hypertensive heart disease with left ventricular hypertrophy at an initial evaluation of 30 percent disabling.  In August 2013, the Veteran filed a timely Substantive Appeal (VA Form 9).  The Veteran did not request a hearing before the Board.  

The Board notes that the March 2012 rating decision also granted service connection for erectile dysfunction at a zero percent evaluation.  In a statement received in August 2013, the Veteran states that he disagrees with the zero percent evaluation and requests a higher evaluation of 20 percent or more for penile deformity with the loss of erectile power.  As of this date, there is no indication in the Veteran's claims file that the agency of original jurisdiction (AOJ) adjudicated this issue.  As the issue of entitlement to an increased rating for the Veteran's service-connected erectile dysfunction has not been adjudicated by the AOJ, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of entitlement to an increased initial disability rating for hypertensive heart disease is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

A memory loss disability did not have its onset during service, and it was not caused by events in service.


CONCLUSION OF LAW

The criteria for service connection for a head injury with memory loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim and what the evidence in the claims file shows, or fails to show, with respect to those claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one that exists because of an approximate balance of positive and negative evidence, which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability, as distinguished from pure speculation or remote possibility.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).

I.  VA'S DUTY TO ASSIST

Before addressing the merits of the Veteran's claim, the Board is required to ensure that VA has satisfied its duties to notify and assist the Veteran in substantiating his claim for VA benefits, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

The notice requirements of the VCAA require VA to notify the claimant of what evidence is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and the evidence that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  The notice requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/ Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

VA also has a duty to assist the claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service treatment records and pertinent post-service treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  VA must make reasonable efforts to assist a claimant in obtaining evidence, unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  38 U.S.C.A. §§ 5103A(a)(1) and (2) (West 2014).

In the present case, in a June 2010 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what evidence is needed to substantiate his claims for service connection, as well as what evidence must be submitted by the Veteran and what evidence will be obtained by VA.  The letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence that impacts those determinations.  Thus, the Board finds that VA's duty to notify has been met. 

The record also reflects that VA has made efforts to assist the Veteran in the development of his claim.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, service personnel records, VA medical records, VA examination reports, private treatment records, and the statements of the Veteran.  

The Veteran was afforded VA examinations in March 2011, April 2011, and June 2011 for his head and memory loss performed through QTC Medical Services, a VA contractor.  The Board finds these examination reports to be adequate, as the examiners interviewed the Veteran, considered the Veteran's relevant medical and military history, conducted a physical examination and testing, conducted psychiatric clinical evaluations and testing, and provided reasoned rationales for the opinion rendered.  The opinions show that the examiners considered all relevant evidence of record, including the Veteran's statements.

As discussed above, the Board has carefully considered VA's duties to notify and assist, and finds that they have been met.  The Veteran has been provided with a meaningful opportunity to participate in the claims process and has been an active participant in it by providing evidence.  Moreover, the Veteran has not identified any outstanding evidence that could be obtained to substantiate the Veteran's claims; the Board also is unaware of any such evidence.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

The Board finds that all necessary development has been accomplished and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  SERVICE CONNECTION 
      
The Veteran is seeking service connection for a head injury.  He contends that he fell while playing basketball in 1985, hit his head, and was knocked unconscious, which is causing him memory loss, slowness in thought, attention problems, and difficulties word finding. 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).  

Generally, in order to prove service connection, a veteran must show: (1) a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009), (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

A.  Background

Service treatment records are negative for complaints of or treatment for memory loss, thought problems, attention problems, and difficulties word finding.    

A January 10, 1985 emergency room record shows that the Veteran was playing basketball, struck his head on the floor, and lost consciousness for two to three minutes.  The Veteran was oriented times three, with good recall of the events.  He complained of pain, but he did not vomit, have a headache, or have neck pain.  The Veteran was released and restricted to quarters for 24 hours.  

A January 14, 1985 treatment record shows the Veteran was complaining of a headache and sprained left wrist.  It continues that the Veteran went to Ft. Steward hospital and was told to go for sick call today.  The record states the Veteran had a history of hitting his head and left wrist while playing basketball, with loss of consciousness times one to two minutes.  There was no increase in symptoms recently and the wrist pain was decreasing.  Fundus was within normal limits.  The Veteran returned the following day and reported that he was called by someone from Ft. Stewart hospital the night before and was told there was a fracture in his wrist.  There is no note of a headache or memory loss at this visit.  Subsequent service treatment records show ongoing care and treatment for his wrist fracture, but no note of any headache, memory loss, or other cognitive impairment.  

A December 1990 Report of Mental Status Evaluation shows that the Veteran was fully alert and oriented, and had unremarkable mood, clear thinking process, normal thought content, and good memory.  The Veteran was psychiatrically cleared to attend Drill Sergeant School. 

The Veteran was afforded a VA examination in March 2011.  The Veteran stated his condition has existed since 1985.  He reported sustaining one head injury during service and no head injuries post-military service.  The Veteran reported that in 1985 he was playing basketball, came down on the back of his head, and was knocked unconscious.  He came to in Ft. Stewart, 45 minutes away.  The Veteran reported being dazed and confused, seeing stars, and having symptoms of a concussion.  He did not remember the injury and reported the injury as moderate.  The Veteran reported experiencing confusion, slowness of thought, problems with attention/ concentration, difficulties understanding directions, and problems with reading, such as stumbling over words.  He reported a moderate memory loss, which he described as stumbling over words.  The Veteran reported difficulties finding the right words to say and in pronouncing words, which he attributed to the head injury.  The Veteran described this as having to think about what is being said before he speaks, which causes stuttering when speaking.  He also reported dizziness and vertigo, each occurring two times per week. 

On examination, the Veteran had no difficulty weight bearing, balancing, or with ambulation.  His neurological examination was normal.  The Veteran was alert and oriented to person, place, time, and space.  The Veteran was diagnosed with traumatic brain injury.  The basis for the diagnosis was the history of the injury and persistent symptoms.  The examiner opined that it is as likely as not that the traumatic brain injury is the result of an injury that occurred in a basketball game in 1985 while on active duty.

The Veteran was afforded a psychological examination performed by a psychologist in April 2011.  The Veteran reported his symptoms began in 1985 as a result of head trauma.  He reported playing basketball in January 1985, falling on the back of his head, and being unconscious for 45 minutes.  He denied post-traumatic amnesia and reported the severity as mild.  He described his symptoms as forgetfulness and sporadic trouble with working memory, and as mild in severity.  The symptoms are episodic, fluctuating, or wax and wane.  The Veteran stated there have been major changes in his daily activities, such as forgetfulness, but that the forgetfulness is recent.  The Veteran denied treatment for the symptoms.  He is self-employed.

On examination, the Veteran's orientation was within normal limits, behavior was appropriate, eye contact was good, affect and mood were normal, and communication, speech, and concentration were within normal limits.  Thought processes were appropriate and the Veteran was able to understand directions.  He did not have slowness of thought, nor did he appear confused.  Judgment was not impaired.  Abstract thinking was normal.  Memory was within normal limits.

The examiner noted medical record review that included, but was not limited to, an emergency room note of January 1985 that shows loss of consciousness was two to three minutes, and the Veteran was oriented times three with good recall of events.  The examiner performed cognitive screening of ten facets.  The examiner noted  complaints of memory, attention, concentration, or executive function impairment, but that these are mild in nature and are without objective evidence on testing.  The Veteran's memory was intact for recent and remote events.  The Veteran had impaired/delayed response in regards to processing information.  At times the Veteran was slow and needed to focus, but when he stopped and focused he was able to complete the tasks.  The examiner determined there was no evidence of  cognitive impairment and did not find any memory difficulties.

The Veteran underwent neurocognitive evaluation in June 2011 performed by a psychologist.  The Veteran reported that in 1984 or 1985 he had an accident while playing basketball, fell on his head, and was unconscious for about 30 minutes.  The Veteran did not believe that he had any lingering cognitive concerns after that accident.  He has noticed problems with his memory for the last three to four years that began gradually and worsened over time.  A CT scan was read as normal.  The Veteran reported that he loses his train of thought, feels he has to think carefully about what he is trying to say, has noticed stuttering, and has trouble thinking of the right word.  He also has noticed that his balance is not as good as it was in the past and that he drops things.  However, the Veteran is fully independent, drives without difficulty, cooks, takes care of his own home, and manages his finances.  The Veteran has had his own home improvement business since discharge from the military.

The examiner found that overall the Veteran's neurocognitive profile was very mildly abnormal.  The examiner noted that the Veteran only has four areas of impairment, and, in a battery of the size taken by the Veteran, that it is not unusual to have three to five test scores fall below expected levels under normal circumstances, so these outliers may simply be normal variations to be expected in a lengthy battery.  The examiner noted that the Veteran's scores on a test of auditory verbal learning were somewhat concerning given his concerns about memory; however, there is no clear pattern of a mild dementia or significant cognitive function.  

The examiner concluded that the pattern of results, particularly in combination with the Veteran's history, is not at all suggestive of a post-concussion syndrome.  Moreover, if the mild disruptions and cognitive functioning are suggestive of an underlying neurocognitive disorder, they are not a result of a traumatic brain injury.  Her rationale was that, the Veteran describes a concussion that very quickly resolved without any lingering cognitive problems.  The memory problems that he describes have occurred in the last several years and are not clearly present, even in the lengthy neurocognitive battery.  The examiner noted that it is certainly possible, if not likely, that the Veteran's neurocognitive functioning is normal and that these are just normal variations seen in a battery of this type. 

B.  Analysis

There is no dispute that the Veteran fell and hit his head while in service.  The Board finds, however, that the most probative evidence supports the conclusion that, if the Veteran has any memory loss or cognitive impairment, it is not due to or caused by the head injury the Veteran incurred in service.  

The April 2011 examiner found that the Veteran's complaints of memory, attention, concentration, or executive function impairment are mild and are without objective evidence on testing.  The examiner determined there is no evidence of cognitive impairment or memory difficulties.  The June 2011 neurocognitive evaluation was found to be only mildly abnormal, and, most likely, was abnormal due to normal variations to be expected in a lengthy battery.  The examiner found no clear pattern of a mild dementia or significant cognitive function.  The examiner noted that it is likely that the Veteran's neurocognitive functioning is normal.  But, even assuming that there is some impairment, the examiner decisively concluded that the pattern of results, particularly in combination with the Veteran's history, are not at all suggestive of a post-concussion syndrome and are not a result of a traumatic brain injury.  The examiner provided an adequate rationale for her conclusions.                 

The Board acknowledges the Veteran is competent to describe symptoms regarding the claimed residuals of a head injury, as they came to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  He is not, however, competent and with the appropriate medical training and expertise to offer an opinion on a medical matter, including the etiology of any memory loss, slowness in thought, attention problems, or difficulties word finding.  In this regard, memory loss, slowness in thought, attention problems, and difficulties word finding can have many causes and requires medical testing to diagnose and medical expertise to determine their etiology.  The specific issues in this case fall outside the realm of common knowledge of a lay person, as they involve a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Thus, the Board finds that the Veteran is not competent to diagnose the onset or cause of any memory loss, slowness in thought, attention problems, and difficulties word finding.  

The Board notes that at times the Veteran has reported his memory loss began in 1985.  However, the Board cannot find the Veteran credible in his assertions.  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence, and statements made during treatment.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). 

First, the contemporaneous medical evidence shows that the Veteran did not have residual cognitive complaints or treatment relating to the 1985 head injury.  He only complained of a headache once following the injury, and never complained of memory loss.  Indeed, the December 1990 Report of Mental Status Evaluation shows the Veteran's memory was good at that time.  In addition, the Veteran has offered conflicting and inconsistent evidence about when his symptoms began.  He reported in the statement received in August 2013 that his memory loss began in his 30s.  He reported at the April 2011 examination that his forgetfulness is recent.  At the June 2011 examination, he reported that he did not believe he had any lingering cognitive concerns after his basketball accident.  He also reported that he only began noticing problems with his memory in the last three to four years.  

Because the Veteran's lay statements that his memory loss began in 1985 are inconsistent with the contemporaneous medical evidence and his own statements, the Board finds that the Veteran's assertion that his memory loss began in 1985 is not credible and that the most probative evidence indicates that the Veteran's memory loss began in about 2007 at the earliest.  Moreover, the Board finds the opinions by the April and June 2011 examiners (which were accompanied by detailed supporting rationale) to be of greater probative value than the Veteran's lay contentions regarding the onset and etiology of any memory loss or other cognitive impairment.  

The Board acknowledges that the March 2011 VA examiner diagnosed the Veteran with a traumatic brain injury most likely due to the in-service fall.  The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his or her knowledge and skill in analyzing the data, and his or her medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000). 

The Board finds that the March 2011 examiner's opinion is of less probative value than the opinions of the April and June 2011 examiners.  The March 2011 examiner appears to be a general practitioner, without the psychiatric expertise the April and June 2011 examiners possess.  The March 2011 examiner based his conclusions on the subjective history presented by the Veteran without review of the Veteran's claims file.  If the examiner would have reviewed the Veteran's claims file, as the April 2011 examiner did, he would have seen that contemporaneous medical treatment records show the Veteran was unconscious for one to two minutes, was oriented times three, and had good recall of the event following the fall, rather than being unconscious for 45 minutes and unable to recall the event as the Veteran reported at the examination.  The March 2011 examiner also based his opinion on the Veteran's subjective complaints that he was experiencing memory loss and did not undertake any objective testing.  In contrast, the April and June 2011 examiners based their opinions on extensive psychological testing.  For all of these reasons, the March 2011 examiner's opinion is of little probative value.

The Board acknowledges that the Veteran contends in the statement received in August 2013 that his service treatment records are incomplete.  However, the Board notes that the relevant service treatment records that clearly document an in-service injury to the Veteran's head are present in the Veteran's claims file.  The issue before the Board in this appeal is whether the Veteran currently has any residuals from the 1985 head injury.  The probative medical opinion evidence of record shows that this is not the case. 

In sum, after consideration of the lay and medical evidence of record, the Board finds that the preponderance of the evidence indicates that, if the Veteran does have memory loss or any other cognitive impairment, it was not present in service or for many years thereafter, and has not been shown by competent and probative medical evidence to be etiologically related to his active service.  Accordingly, service connection for a head injury with memory loss is not warranted.  See 38 C.F.R. § 3.303 (2014).

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for a head injury with memory loss is denied.


REMAND

Although the Board regrets the additional delay, the Board finds that further development is needed prior to disposition of the Veteran's claim for an increased rating.

The Veteran is seeking entitlement to a higher initial rating for hypertensive heart disease.  The March 2012 rating decision assigned an evaluation of 30 percent disabling from June 23, 2010.  This rating is assigned pursuant to 38 C.F.R. §4.104, Diagnostic Code 7005.

The most recent VA examination of the Veteran's hypertensive heart disease was in March 2011.  At that time, the Veteran reported being diagnosed with a heart condition and having a cardiac catheterization without stent placement in 2000.  He reported experiencing shortness of breath and fatigue when climbing stairs and after some small activities, which occur constantly.  The Veteran is able to brush his teeth, take a shower, vacuum, drive a car, cook, climb stairs, dress himself, take out the trash, walk, shop, perform gardening activities, and push a lawn mower.  He denied angina, dizziness, syncope attacks, congestive heart failure, a history of heart attacks, heart-value replacement, coronary bypass, angioplasty, cardiac transplant, pacemaker implant, and automatic implantable cardioverter defibrillator implant.  The Veteran reported a history of hypertension and rheumatic heart disease since 2005.  The Veteran was taking two medications continuously for control of his heart condition. 

On examination, his pulse was 60 beats per minute and blood pressure readings were 142/98, 148/102, and 142/98.  There were no signs of malaise.  The heart had a normal rate and regular rhythm.  Examination did not reveal any evidence of congestive heart failure, cardiomegaly, or cor pulmonale.  Electrocardiogram stress testing was performed.  The electrocardiogram showed signs of left ventricular hypertrophy/dilatation and T wave abnormalities at rest.  The stress test showed ST depression with exercise and was suggestive of ischemia and an abnormal exercise tolerance test.  The length of the stress test was 11 minutes with no stopping and maximal exercise capacity was 12.8 METs.  An echocardiogram was not indicated to confirm diagnosis.

At a neurocognitive evaluation in June 2011, the Veteran was reported as fully independent in his daily life and that he drives without difficulty, cooks, takes care of his own home, and manages his finances.  It was reported that the Veteran has had his own home improvement business since discharge.  Despite what the Veteran described as a weak heart muscle, the Veteran reported he is able to run and lift weights several times per week, as well as work full time.

However, in the statement received in August 2013, the Veteran states that, since April 2012, he is now taking five to six medications for his heart disability daily, versus three in the past.

While the mere passage of time since the last VA examination does not, in and of itself, warrant additional development, the Board finds that, with the passage of more than four years, the March 2011 VA examination is too remote to be considered a contemporaneous medical examination sufficient to ascertain the current level of disability of the Veteran's disability in light of additional evidence added to the record.  See VAOPGCPREC 11-95; Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007).  

As the Veteran's statements since the March 2011 VA examination suggest a change in the Veteran's symptomatology, the Board finds that a new VA examination would be helpful in resolving the issues raised by the instant appeal.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993) (A veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.)  Therefore, this case is remanded for a new VA examination of the Veteran's hypertensive heart disease.  

All relevant ongoing medical records should also be requested on remand.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  The Veteran is to be requested to identify the medical care providers who prescribe the medications the Veteran references in the statement received in August 2013 (written in July 2013). 
 
Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide the names, addresses, and approximate dates of treatment of all medical care providers, VA and non-VA, who have provided any treatment to him for hypertensive heart disease.  Specifically, the Veteran is to be requested to identify the medical care providers who prescribe the medications the Veteran references in the statement received in August 2013 (written in July 2013).  Obtain all VA treatment records that have not been obtained already.  Once signed authorizations are received from the Veteran, obtain all private treatment records that have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  After the above development has been completed, schedule the Veteran for a VA examination with an appropriate examiner competent to determine the nature and extent of the Veteran's hypertensive heart disease.  The claims file and a copy of this remand must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  All indicated tests and studies deemed necessary should be accomplished, and all clinical findings should be reported in detail.

The examiner should describe all pertinent symptomatology, including:

 (a) whether there is congestive heart failure (and the number of episodes in each of the past years);

 (b) the workload (in METs) at which dyspnea, fatigue, angina, dizziness, or syncope results;

 (c) whether there is left ventricular dysfunction and, if so, identify the ejection fraction; 

(d) evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray; and

 (e) whether continuous medication is required.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If the examiner believes that an opinion cannot be provided without resorting to speculation, then he/she must provide a detailed medical explanation as to why this is so. 
 
3.  Readjudicate the claim after the development requested above has been completed.  If any benefits sought on appeal remain denied, the Veteran should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.         

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
 TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


